DETAILED ACTION
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

3.	Claim(s) 1 – 2 and 6 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Takashima et al (U.S. Patent Application Publication No. 2013/00290146 A1).
With regard to Claims 1 – 2, Takashima et al disclose a carrier that is a carrier tape (paragraph 0121) comprising a resin substrate (paragraph 0103) and an antistatic layer (paragraph 0109) comprising an amino group – containing compound (paragraph 0111) and a layer of pressure – sensitive adhesive (paragraph 0105) comprising an acrylic acid ester  (paragraph 0028); each layer is therefore formed on the other layers; the layer of pressure – sensitive adhesive comprises an inorganic pigment, because a pigment is disclosed (paragraph 0095); the substrate layer therefore contains an inorganic pigment, although it does not comprise an inorganic pigment; the resin substrate has a centerline surface average roughness of 10 nm or less, because the centerline surface average roughness is a range that includes, and therefore has, a value of less than 10 nm (0.001 m; paragraph 0104). The claimed aspect of being ‘for bio – molecule’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
	Alternatively, it would have been obvious for one of ordinary skill in the art to provide for any pigment, including an inorganic pigment, as a pigment is disclosed, and although the disclosed range of centerline surface average roughness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6, the substrate comprises polypropylene (paragraph 0103).

	
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 3 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et al (U.S. Patent Application Publication No. 2013/00290146 A1) in view of Glackin (U.S. Patent No. 5,082,595)
Takashima et al disclose a carrier as discussed above. With regard to Claims 3 – 4, Takashima et al fail to disclose a pigment that is carbon black.
Glackin teaches a pressure – sensitive adhesive comprising carbon black for the purpose of obtaining conductivity  (column 5, lines 23 – 31).
It therefore would have been obvious for one of ordinary skill in the art to provide for carbon black in order to obtain conductivity as taught by Glackin.
With regard to Claim 5, the amount of carbon black taught by Glackin is about 5 percent by weight (column 5, lines 19 – 22).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782